Fourth Court of Appeals
                                   San Antonio, Texas
                                        September 13, 2018

                                       No. 04-17-00826-CR

                                        James STRIBLIN,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the 186th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2016CR08935
                          Honorable Jefferson Moore, Judge Presiding


                                          ORDER

        Appellant’s brief was originally due on August 22, 2018. Neither the brief nor a motion
for extension of time were timely filed. On August 29, 2018, the clerk of this court sent a letter to
appellant’s attorney, Ms. Suzanne Kramer, directing her to file, within ten days, a written
response explaining her failure to timely file a brief in this appeal. To date, appellant’s attorney
has failed to file the required response.

       We, therefore, ORDER Ms. Kramer to file appellant’s brief on or before October 4,
2018. If appellant’s brief is not filed by that date, this appeal will be abated to the trial
court for an abandonment hearing. See TEX. R. APP. P. 38.8(b)(2). Contempt proceedings
may also be initiated against Ms. Kramer. See id. 38.8(b)(4).



                                                      _________________________________
                                                      Karen Angelini, Justice




       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of September, 2018.
___________________________________
Keith E. Hottle
Clerk of Court